DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Charles Stein on August 1, 2022.
The application has been amended as follows:  Claims 11-20 have been cancelled.

Claims 1-10 have been amended to recite a system instead of an apparatus.

See the amendment of claims 1-10 are as follows:

Claim 1 line 1		replace the term “apparatus” with –system--.
Claim 1 line 9		replace the term “apparatus” with –system--.
Claim 2 line 1		replace the term “apparatus” with –system--.
Claim 3 line 1		replace the term “apparatus” with –system--.
Claim 4 line 1		replace the term “apparatus” with –system--.
Claim 5 line 1		replace the term “apparatus” with –system--.
Claim 6 line 1		replace the term “apparatus” with –system--.
Claim 7 line 1		replace the term “apparatus” with –system--.
Claim 8 line 1		replace the term “apparatus” with –system--.
Claim 9 line 1		replace the term “apparatus” with –system--.
Claim 10 line 1	replace the term “apparatus” with –system--.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest a substrate process system with a controller that is configured to control the first supply which includes a first containing a chelating agent and a solvent to the substrate, while rotating the substrate so as to generate a complex containing the metal and the chelating agent, and after the complex is generated, the controller is configured to control the second supply containing water to supply the second processing liquid toward the substrate to dissolve the complex in the second processing liquid as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Higuchi (US 2019/01988356) teaches a substrate processing device with a first supply with tank 12 and a controller 100.
Yoshida (US 2009/0229641) teaches a treatment liquid supply apparatus with a first supply (tank 13) and second supply (rinse liquid 6), substrate rotator 8, and controller 43.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/            Primary Examiner, Art Unit 1716